29311DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status
2.	This action is in response to the application filed on 12/28/2019. 
		Claims 1-17 are presented for examination. 

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 8, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2020/0394983 A1; hereinafter Huang) in view of Yamakawa (US .

Regarding claim 1, Huang (Figs. 1B, 1C) discloses a driving method of a display panel, comprising:
monitoring a display mode of the display panel when the display panel displays a picture (par [0076], a first display region 150 displays a desktop), wherein the display panel comprises a first display region (display region 151) and a second display region (display region 150), and the first display region (display region 151) is a semi-transparent region configured to set an under screen sensor (par [0008] [0074] [0076] [0087], display region 151 is a semi-transparent display region and sensor 222 senses the light brightness of environment and adjusts display brightness;
 the display mode is monitored to be a partial display mode (par [0076], the mobile terminal 10 to view the time or information, the second display region 151 enters a screen-on state)
Huang does not teach:
 for first pixels in the first display region: calling a pre-stored first gamma curve, generating corresponding display information based on the first gamma curve, and driving the first pixels; for second pixels in the second display region: calling a pre-stored second gamma curve, generating corresponding display information based on the second gamma curve, and driving the second pixels, wherein 
a maximum brightness value corresponding to a maximum gray-scale value in the first gamma curve is a first maximum brightness value, a maximum brightness value 
Yamakawa (Figs. 4, 5A, 5B and 6) teaches:
when the display mode is monitored to be a partial display mode (when the display screen A is divided into different regions A1, A2, different gamma curves 71, 72 are called corresponding the regions; see [0112-0114]), for first pixels in the first display region (i.e. plurality of pixels in first display region A2): calling a pre-stored first gamma curve, generating corresponding display information based on the first gamma curve  (gamma curve 72, par [0018] [0096] and [0113]), and driving the first pixels (par [0073]); for second pixels in the second display region (plurality of pixels in second display region A2): calling a pre-stored second gamma curve, generating corresponding display information based on the second gamma curve (gamma curve 71, par [0018] [0096] and [0114]), and driving the second pixels (par [0073]), wherein 
a maximum brightness value (Fig. 5B, brightness of output light 100%) corresponding to a maximum gray-scale value in the first gamma curve (curve 72 for upper area A1 with 256 gradation value) is a first maximum brightness value (100%), a maximum brightness value (Fig. 5A, brightness of output light 100%) corresponding to a maximum gray-scale value in the second gamma curve (curve 71 for lower area A2 with 256 gradation value)  is a second maximum brightness value (100%).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Huang with Yamakawa to teach for , a maximum brightness value corresponding to a maximum gray-scale value in the second gamma curve is a second maximum brightness value. The suggestion/motivation would have been to suppress non-uniform brightness due to fluctuations in the drive frequency.

Huang and Yamakawa do not teach:
 the first maximum brightness value is less than the second maximum brightness value.
Park (Figs 5, 6, par [0042-0043] [0046]) teaches:
the first maximum brightness value (maximum luminance I1 of gamma curve C1, the first sub-section 181 outputs the first set of gamma reference voltages for the first gamma curve C1) is less than the second maximum brightness value (maximum luminance I1 of gamma curve C1 is less than maximum luminance I2 of gamma curve C2).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Huang and Yamakawa with Park to teach the first maximum brightness value is less than the second maximum 

Regarding claim 8, it’s a driving device of a display panel claim of claim 1. Therefore, claim 8 is analyzed as same as claim 1.
Regarding claim 12, it’s a display device claim of claim 1. Therefore, claim 12 is analyzed as same as claim 1.

Regarding claim 17, Huang, Yamakawa and Park disclose the display device according to claim 12. Huang further teaches wherein the sensor is at least one of a light sensor ([0074] discloses a sensor 222 for sensing light brightness), a distance sensor, a camera, a receiver, a depth sensor or an iris recognition sensor.

6.	Claims 2, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yamakawa, Park and further in view of Park et al. (US 2021/0012717 A1; hereinafter Park’717).

Regarding claim 2, Huang, Yamakawa and Park disclose the driving method according to claim 1.
However, Huang, Yamakawa and Park do not teach further comprising:
when the display mode is monitored to be a full-screen display mode, for the first pixels in the first display region and the second pixels in the second display region: 
Park’717 (Figs. 1, 6A, 15) teaches:
when the display mode is monitored to be a full-screen display mode (PADT1 displaying both CTNS and BGDT), for the first pixels in the first display region and the second pixels in the second display region (pixels in partial area 310 and pixels in display panel 300 for displaying background image data BGDT): calling the second gamma curve (e.g., GC2), generating corresponding display information based on the second gamma curve (i.e. the brightness of partial area can be changed to a desired value using gamma curves such as GC2; see [0035], [0039] and [0143]), and driving the first pixels and the second pixels (par [0051-0055], driving pixels in partial area and pixels in display area).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Huang, Yamakawa and Park with Park’717 to teach when the display mode is monitored to be a full-screen display mode, for the first pixels in the first display region and the second pixels in the second display region: calling the second gamma curve, generating corresponding display information based on the second gamma curve, and driving the first pixels and the second pixels. The suggestion/motivation would have been to improve picture quality.

Regarding claim 9, it’s a driving device of a display panel claim of claim 2. Therefore, claim 9 is analyzed as same as claim 2.
.

7.	Claims 3, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yamakawa, Park, Park’717 and further in view of Furihata et al. (US 2019/0130872 A1; hereinafter Furihata).

Regarding claim 3, Huang, Yamakawa, Park and Park’717 disclose driving method according to claim 2. 
Huang and Yamakawa do not teach wherein the generating of the corresponding display information based on a gamma curve from the first gamma curve or the second gamma curve comprises:
determining a corresponding target brightness value in the gamma curve according to a target gray-scale value.
Park (Figs. 5, 6) further teaches:
determining a corresponding target brightness value in the gamma curve (desired luminance) according to a target gray-scale value (Gmax) (par [0043]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Huang and Yamakawa with Park to teach determining a corresponding target brightness value in the gamma curve according to a target gray-scale value. The suggestion/motivation would have been to improve distinction in displaying a dark image and reduce power consumption in displaying a bright image.

Huang, Yamakawa, Park and Park’717 do not teach:
determining a corresponding driving voltage and light emitting time according to the target brightness value.
Furihata teaches:
determining a corresponding driving voltage and light emitting time according to the target brightness value (par [0003] [0018] [0046]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Huang, Yamakawa, Park and Park’717 with Furihata to teach determining a corresponding driving voltage and light emitting time according to the target brightness value. The suggestion/motivation would have been to improve distinction in displaying a dark image and reduce power consumption in displaying a bright image.

Regarding claim 10, it’s a driving device of a display panel claim of claim 3. Therefore, claim 10 is analyzed as same as claim 3.
Regarding claim 14, it’s a display device claim of claim 3. Therefore, claim 14 is analyzed as same as claim 3.


8.	Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yamakawa, Park, Park’717, Furihata and further in view of Li (US 2020/0234634 A1).

Regarding claim 4, Huang, Yamakawa, Park, Park’717 and Furihata disclose the driving method according to claim 3, wherein in the full-screen display mode, the determining the corresponding driving voltage and light emitting time according to the target brightness value comprises:
Huang, Yamakawa, Park, Park’717 and Furihata do not teach:
increasing a driving voltage corresponding to the first pixels, wherein when a target
brightness value corresponding to the first pixels is the same as a target brightness value corresponding to the second pixels, the driving voltage corresponding to the first pixels is greater than a driving voltage corresponding to the second pixels; and/or,
prolonging light emitting time corresponding to the first pixels, wherein when a target brightness value corresponding to the first pixels is the same as a target brightness value corresponding to the second pixels, the light emitting time corresponding to the first pixels is greater than light emitting time corresponding to the second pixels.
Li (Figs. 1-3) teaches:
increasing a driving voltage (par [0047-0048], increasing luminous current , wherein the luminous current of each sub-pixel is generally determined by a data signal (i.e., a gray scale voltage) and a supply voltage) corresponding to the first pixels (pixels in the second display region A2), wherein when a target brightness value corresponding to the first pixels is the same as a target brightness value corresponding to the second pixels, the driving voltage corresponding to the first pixels (pixels at the second display region) is greater than a driving voltage corresponding (pixels at the third display region) (par [0043] [0047-0048], since increasing the voltage of second display region, thus, the voltage  of the second display region is greater than the voltage of the third display region).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Huang, Yamakawa, Park and Park’717 and Furihata with Li to teach increasing a driving voltage corresponding to the first pixels, wherein when a target brightness value corresponding to the first pixels is the same as a target brightness value corresponding to the second pixels, the driving voltage corresponding to the first pixels is greater than a driving voltage corresponding to the second pixels. The suggestion/motivation would have been to enhance the brightness uniformity of the regions of a display panel.

9.	Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yamakawa, Park, Park’717, Furihata and further in view of Ji et al. (US 2020/0279534 A1; hereinafter Ji).

Regarding claim 5, Huang, Yamakawa, Park, Park’717 and Furihata disclose the driving method according to claim 3, wherein in the partial display mode, the determining the corresponding driving voltage and light emitting time according to the target brightness value comprises:
Huang, Yamakawa, Park, Park’717 and Furihata do not teach:
decreasing a driving voltage corresponding to the first pixels, wherein when the driving voltage corresponding to the first pixels is the same as a driving voltage 
shortening light emitting time corresponding to the first pixels wherein when light emitting time corresponding to the first pixels is the same as light emitting time corresponding to the second pixels, a target brightness value corresponding to the first pixels is less than a target brightness value corresponding to the second pixels.

Ji (Figs. 1A, 1B) teaches:
decreasing a driving voltage (par [0058-0059]) corresponding to the first pixels (display area A) (par [0096-0097]), wherein when the driving voltage corresponding to the first pixels is the same as a driving voltage corresponding to the second pixels, a target brightness value corresponding to the first pixels is less than a target brightness value corresponding to the second pixels (par [0096-0097]).
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Huang, Yamakawa, Park and Park’717 and Furihata with Ji to teach decreasing a driving voltage corresponding to the first pixels, wherein when the driving voltage corresponding to the first pixels is the same as a driving voltage corresponding to the second pixels, a target brightness value corresponding to the first pixels is less than a target brightness value corresponding to the second pixels. The suggestion/motivation would have been to improve the display quality of the display panel.


16 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Yamakawa, Park  and further in view of Li (US 2020/0234634 A1).

Regarding claim 16, Huang, Yamakawa and Park disclose the display device according to claim 12.
However, Huang, Yamakawa and Park do not teach wherein a pixel density of first pixels in the first display region is less than a pixel density of second pixels in the second display region; and/or, an opening area of first pixels in the first display region is less than an opening area of second pixels in the second display region.
Li (Fig. 1) teaches:
wherein a pixel density of first pixels in the first display region is less than a pixel density of second pixels in the second display region (par [0039], a distribution density of sub-pixels in the third display region A3 is greater than a distribution density of sub-pixels in the second display region A2, and the distribution density of the sub-pixels in the third display region A3 is not greater than a distribution density of sub-pixels in the first display region A1); and/or, an opening area of first pixels in the first display region is less than an opening area of second pixels in the second display region.
Before the effective of filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Huang, Yamakawa and Park with Li to teach wherein a pixel density of first pixels in the first display region is less than a pixel density of second pixels in the second display region. The suggestion/motivation .

Allowable Subject Matter
11.	Claims 6-7, 11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is the statement of reasons for indication of allowable subject matter:
Claim 6, the prior art of records do not teach the limitation “the driving method further comprises:
in the partial display mode, when determining that the monitored brightness adjustment mode is an automatic adjustment mode, calling a first sub gamma curve and a second sub gamma curve according to received external environmental brightness, wherein when the external environmental brightness is higher, the first sub gamma curve with a larger first maximum brightness value and the second sub gamma curve with a larger second maximum brightness value are called; and
in a full-screen display mode, when determining that the monitored brightness adjustment mode is an automatic adjustment mode, calling the second sub gamma curve according to received external environmental brightness, wherein when the external environmental brightness is higher, the second sub gamma curve with a larger second maximum brightness value is called”.

Bell et al. (US 2015/0070337 A1), teaches a display of a portable electronic device to account for ambient light at different ambient level. 
However, Baek and Bell do not teach “the driving method further comprises:
in the partial display mode, when determining that the monitored brightness adjustment mode is an automatic adjustment mode, calling a first sub gamma curve and a second sub gamma curve according to received external environmental brightness, wherein when the external environmental brightness is higher, the first sub gamma curve with a larger first maximum brightness value and the second sub gamma curve with a larger second maximum brightness value are called; and
in a full-screen display mode, when determining that the monitored brightness adjustment mode is an automatic adjustment mode, calling the second sub gamma curve according to received external environmental brightness, wherein when the external environmental brightness is higher, the second sub gamma curve with a larger second maximum brightness value is called”.
Claims 11 and 15 are objected to for the same reasons as claim 6.
Claim 7 depend from claim 6.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGAN T PHAM-LU whose telephone number is (571)270-1889.  The examiner can normally be reached on M-F 7:30am - 4:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHANH NGUYEN can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGAN T. PHAM-LU/Examiner, Art Unit 2691 

/CHANH D NGUYEN/Supervisory Patent Examiner, Art Unit 2691